Per Curiam:

On undisputed facts in this record, dissolution of Paramount Pictures, Inc., and distribution of the stock of new companies prorata among the stockholders pursuant to the so-called “consent” decree of the Federal court entered after ten years of litigation, was not in substance a voluntary sale or transfer so as to make applicable section 20 of the Stock Corporation Law requiring appraisal of the objecting petitioner’s stock.
The order appealed from appointing appraisers to appraise petitioner’s stock should be reversed, the petitioner’s motion denied, and the petition dismissed, with costs.
Peck, P. J., Dore, Cohn, Callahan and Shientag, JJ., concur.
. Order unanimously reversed, with $20 costs and disbursements to the appellant, the motion denied and the petition dismissed, with costs.